DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2016/0161983 to Lee et al. (herein Lee) and U.S. Pre-grant Publication 2021/0002516 to Akamatsu et al. (herein Akamatsu).  
Lee teaches a flexible display comprising a flexible display panel (abstract), a first fixing part, and a second fixing part (Fig 4 and paragraph 0047) that are each wound around a respective roller (paragraphs 0052-0054).  Lee teaches that the first and second fixing parts impart a force on the flexible display panel to press the flexible display panel flat (paragraphs 0058-0060).  However, Lee does not teach an adhesion layer having a first polymer layer with positive charges and a second polymer layer with negative charges.  Furthermore, Lee does not teach the inclusion of an adhesion layer nor doe the first and second fixing parts meet the limitations of being a window.
Akamatsu teaches an adhesive sheet that is electrically debondable (abstract) wherein the sheet comprises a first adhesive layer, a second adhesive layer with a substrate therebetween (paragraph 0033 and Fig 1).  However, Akamatsu does not teach that the first and second adhesive layers have positive and negative charges, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783